In a matrimonial action in which the parties were divorced by judgment entered February 23, 2004, the defendant appeals from so much of an order of the Supreme Court, Orange County (Owen, J.), dated October 12, 2006, as denied those branches of her motion which were to compel the plaintiff to pay 50% of the mortgage obligation, real property tax arrears, and attorney’s fees accrued as a result of an action to foreclose the mortgage held on the former marital residence and to pay her the sum of $10,164 for child support arrears.
Ordered that the order is affirmed insofar as appealed from, with costs.
“An oral stipulation of settlement that is made in open court and stenographically recorded is enforceable as a contract, and is governed by general contract principles for its interpretation and effect. The role of the court is to determine the intent and purpose of the stipulation based on an examination of the record as a whole” (Pellino v Pellino, 308 AD2d 522, 522 [2003] [citations omitted]). In the present case, pursuant to the stipulation of settlement, the defendant was responsible for the payment of arrears due on the mortgage obligation and real property tax in connection with the former marital residence, including penalties and attorney’s fees incurred by the mortgagee in recovering the arrears, from her share of the net proceeds from the sale of the residence.
The defendant’s remaining contention is without merit. Rivera, J.E, Spolzino, Dickerson and Eng, JJ., concur.